Citation Nr: 1029741	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-33 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chloracne due to 
herbicide exposure.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jan Dils and Heather E. 
Vanhoose, Attorneys at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1968. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Huntington, West 
Virginia, Department of Veterans Affairs (VA), which denied 
service connection for chloracne and tinnitus.  

The Veteran was afforded a videoconference hearing before the 
undersigned in August 2008.  A copy of the transcript is of 
record.  

This case was originally before the Board in April 2009, when it 
was remanded for additional evidentiary development.  The case is 
now ready for adjudication.  
 

FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran's chloracne began in service, manifested to a compensable 
degree within a year after service, or is in any way causally 
related to active military service. 

2.  Competent evidence of a nexus between the Veteran's tinnitus 
and active military service is not of record. 


CONCLUSIONS OF LAW

1.  Chloracne was not incurred in or aggravated by active 
military service, nor is such a disability presumed to have been 
incurred as a result of exposure to herbicides during service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.313 (2009).

2.  Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

In this case, the Veteran received notice of the evidence needed 
to substantiate a service connection claim in March 2004.  The 
Veteran received notice of elements (4) and (5) (degree of 
disability and effective date) in March 2006.  However, 
notwithstanding this belated Dingess notice, the Board determines 
that the Veteran is not prejudiced, because as discussed in 
detail below, a preponderance of the evidence is against the 
claims for service connection, and therefore any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records and VA 
treatment records.  The Veteran was also afforded VA examinations 
with regard to his claims of chloracne and tinnitus.  The 
examinations are deemed adequate for rating purposes, as the 
examiners reviewed the case file, interviewed the Veteran and 
commented on whether there was a nexus between the Veteran's 
current disabilities and service.  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file.  
Therefore, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claims at this time.

II.  Pertinent Law and Regulations

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303 (2009).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).
For purposes of establishing service connection for a disability 
claimed to be a result of exposure to Agent Orange, a veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary demonstrating 
that the veteran was not exposed to any such agent during 
service.  38 U.S.C.A. § 1116(f) (2009).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within a 
year after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




III.  Analysis 

Chloracne

The Veteran asserts that his chloracne is due to herbicide 
exposure during service.  He asserts that he served as a non-
commissioned officer (NCO) chemical warfare specialist in Vietnam 
and sprayed the local vegetation with Agent Orange.  

The Veteran's military occupational specialty (MOS) was listed as 
"Decon Spec" on his DD-214.  Service personnel records reflect 
that the Veteran was assigned to an infantry division and his 
principal specialty included ammunition storage specialist.  

A review of the Veteran's service treatment records shows that 
upon induction into service in November 1966, no complaints or 
notations were made regarding the Veteran's skin.  The Veteran 
received treatment for a rash on his neck and a cyst on his cheek 
in May and October 1968.  Upon discharge, in June 1968, no 
complaints of or treatment for the Veteran's skin were noted.  

The Veteran received a general VA examination in December 1983.  
The report was negative for complaints of, diagnoses of, or 
treatment for any skin disorder.  

A March 1984 VA treatment record includes a history of a 
seborrheic keratosis lesion excision in 1978, and reflects the 
diagnosis of and surgical removal of a subcutaneous cyst in the 
left cervical region.  

The Veteran received another VA general examination in October 
1996 which was also negative for complaints of, diagnoses of, or 
treatment for any skin disorder. 

Significantly, in September 2003 the Veteran underwent an Agent 
Orange registry evaluation, which showed findings of comedones 
with deep pitting on the back consistent with chloracne.

In December 2007, the Veteran complained of a rash on his nose 
and forehead which was present for three days.  

The Veteran was afforded a VA examination in June 2009.  The 
examiner had the opportunity to review the Veteran's case file.  
The Veteran reported that he had scars and blackheads beginning 
in 1968, while he was in service.  He denied any cysts at the 
time.  The Veteran denied any acne before his service, during 
service or after service.  He reported that he was diagnosed with 
chloracne in the early 1990's at the Huntington VA hospital.  The 
examiner noted that there was no current or past diagnosis of 
chloracne of record.  He also noted that the Veteran received two 
Agent Orange examinations in past years and there was no mention 
of chloracne in either one.   He noted that the Veteran had two 
epidermal cysts removed from his back in early 2009.  The 
examiner noted there was no active acne or chloracne.  He noted a 
diamond shaped area of scars on the upper back between his 
scapulae.  The examiner also noted many shallow scars, which he 
stated was evidence that would be typical of acne with 
inflammation.  He noted that the Veteran had comedones, which can 
be caused by acne.  The examiner stated that the pattern of the 
lesions and scars are not that of chloracne but are typical of 
regular acne with inflammation.  He stated that while there was 
some overlap in the scaring that could be seen with chloracne or 
acne, the majority of the scaring was consistent with acne.  He 
concluded that the scaring and open comedones "are less likely 
than not related to chloracne related to Agent Orange exposure 
during service."  The examiner reiterated that chloracne was not 
diagnosed and there was no skin condition diagnosed that is 
capable of service connection.

After a full review of the record, including the testimony of the 
Veteran and the evidence of record, the Board concludes that the 
preponderance of the probative and competent evidence is against 
the claim.  The September 2003 examiner suggested scaring 
consistent with chloracne, however no diagnosis was confirmed.  
The June 2009 examiner indicated that the claims file was 
reviewed and provided a rationale for the conclusion that 
chloracne was not diagnosed and that the current skin condition 
was less likely that not related to service.  There is no other 
medical evidence of record which provides a medical nexus linking 
a current disability to service, and no evidence of chloracne 
within a compensable period of service.  See 38 C.F.R. § 
3.307(a)(6)(ii).  Thus, the Board finds that the June 2009 VA 
medical opinion is the most probative opinion as to the etiology 
of the claimed skin condition. 

The Veteran has also not provided any medical opinions supporting 
his claim.  The VA examiner in 2009, after conducting a thorough 
review of the record and providing extensive rationale, concluded 
that there is no connection between any current skin disorder and 
service.  The Board notes that the Veteran is certainly competent 
to testify as to symptoms such as pimples and scaring which are 
non-medical in nature, however, he is not competent to render a 
medical diagnosis and relate his current diagnosis to any in-
service event.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Therefore the Board cannot accept the Veteran's assertions as 
competent or probative evidence of the claimed chloracne related 
to service.   

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim for 
service connection for chloracne must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990).

Tinnitus

The Veteran asserts that he is entitled to service connection for 
tinnitus due to excessive noise exposure during service.  He 
testified that he was exposed to mortar shelling without hearing 
protection.

A review of the Veteran's service treatment records is negative 
for references to tinnitus.  The Veteran's induction examination 
in November 1966 is negative for any complaints or findings of 
ringing in the Veteran's ears.  Upon separation in June 1968 the 
records were also negative for any ringing or complaints 
regarding the Veteran's ears.  

The Veteran received a VA audiological examination in December 
1983 and while hearing loss was noted there was no evidence or 
complaints of tinnitus.  The Veteran was afforded a general VA 
examination in December 1996 and the examiner noted that his ears 
were within normal limits.  

An April 2004 letter from G.R., H.I.S., stated that the Veteran 
was first seen in October 2000 for hearing problems and because 
he was experiencing some dizziness.  G.R. did not mention 
tinnitus.  In a follow-up letter dated in April 2006 G.R. 
indicated that the Veteran had a history of exposure to loud 
noises, but again made no mention of tinnitus.  

An October 2004 audiology consult reflected that the Veteran 
reported experiencing constant tinnitus in the form of 
"humming" and "whistling" for the past 2 or 3 months.   A 
November 2004 VA ear nose and throat consult revealed findings of 
tinnitus that did not lateralize.  

At the October 2008 hearing before the undersigned the Veteran 
testified that the ringing in his ears began in service.  The 
Veteran noted that a private physician linked his tinnitus to 
service, but could not remember the name of the examiner.  

The Veteran was afforded a VA examination in July 2009.  The 
examiner had the opportunity to review the Veteran's case file.   
The Veteran reported constant right ear tinnitus for the past 20 
years.  The Veteran drove a truck in service spraying Agent 
Orange and was exposed to mortar rounds.  He also fired an M16 
and a 50 caliber on occasion.  The Veteran reported recreational 
noise exposure such as lawn mowing, using a chain saw and 
hunting.  The examiner noted that there was no evidence in 
service of tinnitus and that the first documentation of tinnitus 
was in October 2004.  The examiner reviewed the testimony of the 
Veteran and noted inconsistencies.  While the Veteran reported 
that his tinnitus began in service, in October 2004 he reported 
that the tinnitus began two to three months prior to the 
examination.   At the examination 2009 examination the Veteran 
stated that he had tinnitus for 20 years, which would place the 
onset around 1989, over twenty years after he separated from 
service.  The examiner concluded that it was less likely than not 
that the Veteran's tinnitus was caused by military noise 
exposure, mainly due to the reported inconsistencies of the time 
of onset. 

	A review of the record shows that the Veteran was exposed to 
noise in service and therefore, in-service exposure is conceded.  
However, not only was the Veteran's separation examination absent 
for any complaints of tinnitus, but there were no complaints of 
tinnitus until 2004, over thirty years after his separation from 
service.   The Board emphasizes the multi-year gap between 
discharge from active duty service and reported symptoms related 
to tinnitus.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence of 
complaints); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).
	
	The post-service treatment records show no connection between the 
Veteran's tinnitus and his service.  The medical evidence of 
record is absent for any medical nexus opinion linking the 
Veteran's tinnitus with his service.  
	
	Significantly, the Veteran has contradicted himself on several 
occasions and has provided conflicting testimony as to when his 
tinnitus began.  Therefore, continuity has not been established, 
either through the medical evidence or through the Veteran's 
testimony.  As the Veteran has been found to be incredible due to 
his contradictory testimony, his own lay testimony lacks 
probative value in establishing a claim for service connection 
for tinnitus.  Accordingly, as the Board finds that the 
preponderance of the evidence is against the Veteran's service 
connection claim for tinnitus, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).





ORDER

Entitlement to service connection for chloracne due to herbicide 
exposure is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


